— In a proceeding pursuant to CPLR article 78 to (1) review a determination of the respondent dated September 21, 1989, that the petitioner had violated three prison rules and imposed a penalty, and (2) expunge from his records charges relating to those violations, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated March 7, 1990, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In this proceeding pursuant to CPLR article 78, the petitioner sought a judgment, inter alia, expunging from his prison records charges arising from a report submitted on September 11, 1989, and a hearing conducted on September 15, 1989. Four days prior to the respondent filing his brief in this matter, the records were expunged by the Green Haven Correctional Facility, at which the petitioner is an inmate. Since the petitioner received the relief which he sought, the proceeding is dismissed as academic. Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.